 

Case 6:21-cv-00805-ADA Document 4 Filed 08/04/21 Page 1of1

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Western District of Texas Waco on the following
(] Trademarks or [YW Patents. ( [] the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
for the Western District of Texas Waco
PLAINTIFF DEFENDANT
ALTPASS LLC APPLEINC.
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 7,350,078 3/25/2008 Altpass LLC
2 7,725,725 5/25/2010 Altpass LLC
3 8,429,415 4/23/2013 Altpass LLC
4
5
In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
(1 Amendment C1 Answer LC Cross Bill (C1 Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1
2
3
4
5
In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

 

Copy 3—Upon termination of action, mail this copy to Director
Copy 4—Case file copy

Copy 1—Upon initiation of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director
